Citation Nr: 1815061	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-43 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When this case was most recently before the Board in June 2017 the above-noted issue was remanded for additional development.  The case has now been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


REMAND

Initially, the Board observes that this Veteran's Parkinson's disease is considered to be in terminal status, and as such, expeditious processing of this remand is requested; although this remand is unfortunate, additional development is necessary prior to adjudication of this matter.  

As noted in the Board's June 2017 remand, the Veteran has advanced multiple theories of entitlement to service connection for Parkinson's disease.  Since that time, the Veteran has provided a medical opinion from a board certified and residency trained occupational/environmental physician.  This physician has over 30 years of experience in Military Medicine, Occupational Medicine, and Environmental Health.  She has assisted in the development of policy and rulemaking for veterans seeking service connection based on exposure to Agent Orange, Hexavalent Chromium, burn pit, and contaminated drinking water.  In her December 2017 medical opinion, the physician found the Veteran's Parkinson's disease was at least as likely as not caused by toxic chemical exposure while he was stationed at Fort McClellan and the Panama Canal Zone.  


The physician also found the Veteran was as least as likely as not exposed to multiple neurotoxicants at those military installations.  However, she did not provide an explanation as to how she came to this conclusion.  The Veteran's representative has provided extensive evidence to support the conclusion that several dioxin and dioxin-like compounds were stored, sprayed, and disposed of at Fort McClellan.  The Veteran has also provided persuasive lay statements indicating similar substances were used in the Panama Canal Zone.  For example, the Veteran's representative provided a statement from a Forestry Service worker, who stated that since 1954 he had "rarely but sometimes" used pesticides for hardwood control.  The Veteran's representative also provided the results of a medical study in which veteran's reported spraying herbicides at military facilities in the United States, and a November 1977 report detailing the spraying of Agent Blue at Davis-Monthan Air Force Base in Arizona.  Further, an Environmental Protection Agency (EPA) report indicates pesticides and herbicides were used and stored at Fort McClellan in the 1980s.  Indeed, a base chemicals inventory shows numerous pesticides and herbicides were maintained at that facility.  The Veteran was stationed at Fort McClellan from September 1978 to November 1978, and records indicate that in 1984 the EPA issued a proposal to list Fort McClellan on the National Priorities Listing (Superfund), and several areas of the base were subsequently closed as a result of environmental contamination.  Again in September 2000 the EPA found areas of the base continued to constitute an "imminent and substantial endangerment to public health, welfare or the environment" due to PCB contamination.  

The Veteran's representative has chronicled numerous herbicide and other dioxin-like chemicals that were purportedly present at Fort McClellan.  In addition, the above-noted December 2017 physician has noted that in a tactical application setting such as the Republic of Vietnam, a veteran need only establish "boots on the ground" in country for VA to acknowledge exposure to herbicides.  On the other hand, in the case of Camp Lejeune drinking water, VA has determined that a veteran must establish they were located on the base for one month in order for VA to acknowledge exposure to the chemicals contained in the water.  

Neither the Veteran nor his representative have asserted, and the evidence does not indicate, that herbicides or pesticides were tactically applied as they were in Vietnam, nor that such toxic chemicals were contained in the drinking water.  Rather, this case appears to involve the storing, and select spraying/dispensing of pesticides and herbicides in particular locations throughout the base.  Nonetheless, as has been very explained by the Veteran's representative, the chemical composition of the herbicides and toxic chemicals used and stored at Fort McClellan, and potentially in the Panama Canal Zone, were identical to the herbicides used in Vietnam and chemicals found in the drinking water at Camp Lejeune.  However, the evidence indicates the Veteran was a military policeman during his time in the Army.  As such, the issue that arises in this case is one of exposure.  Specifically, the issue is whether the Veteran was exposed to the above-noted toxic chemicals based on the facts available.  The Board finds additional development must be conducted in order to answer this question.  

On remand, all relevant outstanding medical records should be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake any further steps necessary to obtain any additional records that would assist in corroborating the Veteran's reports of exposure to herbicides and other toxic chemicals at Fort McClellan and in Panama in accordance with M21-1, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) and M21-1, Part IV, Subpart ii, Chapter 1 Section H. 


2.  Thereafter, furnish a detailed description of the Veteran's exposure to herbicides and toxic chemicals while stationed at Fort McClellan and in Panama, to the Director of Compensation Service.  The Director is asked to review all evidence submitted by the Veteran's representative and perform any additional development deemed necessary to corroborate the Veteran's reports of pesticides, herbicides, and other toxic chemicals being stored, sprayed, and otherwise dispensed with at Fort McClellan and in the Panama Canal Zone.  

Then, the Director is asked to provide an advisory opinion.  Specifically, in resolving all reasonable doubt in the Veteran's favor, please state whether it is at least as likely as not (50 percent or greater probability) that the Veteran was exposed to toxic chemicals that were selectively (non-tactically) sprayed on the military installations at Fort McClellan and the Panama Canal Zone during his time at those facilities.  

A complete rationale should be provided for any conclusion expressed.  In this respect, and to the extent possible, the Director is asked to support any conclusions expressed with scientific facts and data.  The Board observes that such an opinion may require an assessment and report of human exposure to such chemicals by an expert in such matters.  

3.  After completing the above actions, and any other development as may be indicated, the Veteran's claim should be readjudicated.   If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






